Citation Nr: 0840847	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-33 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to service connection for claimed joint 
disease of the right knee.  

2.  Entitlement to service connection for claimed joint 
disease of the left knee, to include as secondary to 
bilateral joint disease of the right knee.  




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had military service from May 1979 to May 1982.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both June 2005 and March 2006 RO 
rating decision.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2008.  

At the veteran's hearing, he testified that his left knee 
condition was due to his right knee.  In the recent case of 
Robinson v. Mansfield, 21 Vet. App. 545 (2007) the court 
cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), 
which held that "although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim."  
Therefore, the Board will adjudicate the claim both on a 
direct service connection basis and as secondary service 
connection. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

A careful review of the veteran's service medical records 
revealed that he injured his right knee during service.  The 
veteran testified that right after service he was at Oshkosh 
Correctional and received treatment for his right knee.  The 
Board finds that the RO should try to obtain these records to 
see if the veteran was treated for a right knee condition in 
order to show continuity of symptomatology.  

If and only if the medical records from Oshkosh Correctional 
reveal that the veteran was treated for a right knee 
condition then the RO should schedule the veteran for a VA 
examination.  The VA examiner should state if the veteran's 
current right knee condition is at least likely as not 
related to the veteran's in-service injury.  The VA examiner 
should also opine if the veteran has a current left knee 
condition that is at least likely as not secondary to his 
right knee condition.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO should obtain all of the veteran's 
treatment records from Oshkosh 
Correctional.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  Then the RO then should afford the 
veteran a VA examination to ascertain the 
nature and likely etiology of both his 
right knee and left knee conditions.  The 
entire claims file must be made available 
to the examiner, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  The VA 
examiner in this regard should elicit 
from the veteran and record a complete 
medical history.  

Based on a full review of the case, the 
examiner is requested to render an 
opinion as to whether the veteran 
currently has a right knee condition that 
is at least as likely as not related to 
his in-service right knee condition.  

The VA examiner should also opine if the 
veteran has a left knee condition that is 
at least as likely as not secondary to 
his right knee condition. 

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
It is again noted that 38 C.F.R. § 3.317 
is a very detailed regulation requiring 
such a level of specificity.  If any 
deficiencies in the examination report 
are noted, the report should be returned 
to the examiner for completion before any 
readjudication is made.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested 
actions, and any additional development 
deemed warranted, the issues on appeal 
should be reviewed in light of all of the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



